DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In the last paragraph of claim 1, two instances “to determine which the rear wheel” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 20150283918).
Re claim 1, Honda et al. disclose a vehicle braking control device for a vehicle including four wheels, the vehicle braking control device, comprising: an actuator (34, 38) configured to individually adjust braking torque of each wheel of a vehicle; wheel speed sensors (56) configured to each detect speed of the wheel; a yaw rate sensor (60) configured to detect a yaw rate of the vehicle; a steering angle sensor (52) configured to detect a steering angle of the vehicle; and a controller (80) configured to control the actuator to adjust individually each of braking torques of rear wheels that are a rear right wheel or a rear left wheel by using the steering angle, configured to determine an inside and an outside of a turn by using the yaw rate, configured to calculate a deflection index by using a standard turning amount corresponding to the steering angle and an actual turning amount corresponding to the yaw rate, configured to reduce the braking torque of the rear wheel on the outside of the turn by using the deflection index when an excessive deceleration slip of the rear wheel on the inside of the turn is inhibited during an execution of anti-skid control. (Paragraphs 69-70)

4.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (GB2522516).
Re claim 2, Richards et al. disclose a vehicle braking control device for a vehicle including four wheels, the vehicle braking control device, comprising: an actuator configured to individually adjust braking torque of each wheel of a vehicle; wheel speed sensors configured to each detect speed of the wheel; a yaw rate sensor configured to detect a yaw rate of the vehicle; a steering angle sensor configured to detect a steering angle of the vehicle; and a controller configured to control the actuator to adjust individually each of braking torques of rear wheels that are a rear right wheel or a rear left wheel by using the steering angle (Page 17, 4th paragraph), configured to determine by using the speed of each wheel that the vehicle is on a split coefficient of friction road surface, to determine which the rear wheel is on a lower coefficient of friction road surface, to determine which the rear wheel is on a higher coefficient of friction road surface configured to calculate a deflection index by using a standard turning amount corresponding to the steering angle and an actual turning amount corresponding to the yaw rate, and configured to reduce the braking torque of the rear wheel on the higher coefficient of friction road surface by using the deflection index when an excessive deceleration slip of the rear wheel on the lower coefficient of friction road surface is inhibited during an execution of anti-skid control. (Page 21, 3rd paragraph)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raste et al., Nishizawa, Hiraga et al., Passmann, Bauer et al., and Hirose et a. teach similar braking control devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657